United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.N., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. COAST GUARD, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1194 &
12-1204
Issued: December 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 4 and 9, 2012 appellant filed timely appeals from the November 8, 2011 and
February 8, 2012 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that
modification of OWCP’s March 20, 2002 wage-earning capacity decision was warranted;
(2) whether appellant received a $134,838.03 overpayment of compensation; and (3) whether
appellant was at fault in the creation of the overpayment, thereby precluding waiver of recovery.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on March 1, 1997 appellant, then a 42-year-old materials handler,
sustained a lumbar strain, right hamstring strain and herniated discs at C5-6 and L5-S1 when he
stepped into a hole in a pallet.2 He stopped work on March 1, 1997 and did not return.
On October 5, 2000 Dr. Michael Slomka, a Board-certified orthopedic surgeon serving as
an OWCP referral physician, determined that appellant was capable of performing sedentary
work on a full-time basis and recommended training. He provided work restrictions, including
no lifting, pushing or pulling more than 25 pounds and no walking or standing for more than four
hours. In late October 2000, appellant began participating in an OWCP-sponsored vocational
rehabilitation program designed to return him to work.
In a November 21, 2000 report, Dr. Fred Turner, an attending Board-certified orthopedic
surgeon, noted that appellant stated that he was being placed in a vocational rehabilitation
program for retraining into a sedentary occupation. He recommended that appellant return to
work in a light-duty capacity with no lifting, no driving over two hours, no overhead reaching
and limited computer work in a job that would allow frequent position changes. Dr. Turner
advised that appellant was not a surgical candidate.
An Individual Placement Plan was developed with the goal of locating appellant with a
new employer in the customer service field. Appellant attended training as a customer service
representative at the Leahy Technical Center and completed training on June 27, 2001. He was
provided 90 days of placement assistance but was unsuccessful in returning to work. In
October 2001, appellant’s rehabilitation counselor determined that appellant could perform the
position of customer-complaint clerk. The labor market surveys showed that such work was
reasonably available in his commuting area at a salary of $360.00 a week. The position was
sedentary in nature and involved investigating and resolving issues that customers had with
merchandise and services. It required occasional lifting of up to 10 pounds and occasional
reaching and allowed accommodation for taking breaks.
Dr. Stanley Dennison, an attending Board-certified anesthesiologist, referred appellant to
Dr. Thomas Newman, a Board-certified neurologist. On October 8, 2001 Dr. Newman reported
a normal motor and sensory examination and advised that appellant should be capable of lightduty employment.
OWCP mailed Dr. Dennison copies of the description of the customer-complaint clerk
position and asked him to complete a work restrictions form. In a January 9, 2002 work
restrictions form, Dr. Dennison stated that appellant could work 8 hours a day with the
limitations of no lifting over 20 pounds and 15-minute breaks twice per day with a lunch break.
In a February 13, 2002 letter, OWCP advised appellant that it proposed to reduce his
compensation based on its determination that his wage-earning capacity was represented by the
2

OWCP had previously accepted that appellant sustained a left ankle strain at work on June 12, 1995. It was
later accepted that he had an adjustment disorder and psychogenic pain as a consequence of the March 1, 1997
injury.

2

constructed position of customer-complaint clerk. It provided him 30 days to submit evidence
and argument challenging the proposed action. Appellant submitted several medical reports but
they did not address his ability to work.
In a March 20, 2002 decision, OWCP reduced appellant’s compensation effective
March 24, 2002 based on its finding that his wage-earning capacity was represented by the
constructed position of customer-complaint clerk. The decision included an attached description
of his appeal rights and was mailed to his address of record.
In a March 26, 2002 letter, appellant requested a hearing. In a November 1, 2002
decision, OWCP determined that he had abandoned his request for a hearing.
In a May 20, 2010 letter, OWCP advised appellant of its preliminary determination that
he received a $134,838.03 overpayment of compensation. It noted that he was advised by a
March 20, 2002 decision that his compensation was being reduced effective March 24, 2002
based on his ability to work in the constructed position of customer-complaint clerk; but he
received compensation at the total disability rate until April 10, 2010 when his compensation
was reduced in accordance with the March 20, 2002 decision. OWCP made a preliminary
determination that he was at fault in creating the overpayment because he accepted payments that
he knew or reasonably should have known were incorrect. It provided appellant an opportunity
to challenge the overpayment and directed him to complete an attached financial information
questionnaire.3
In a February 25, 2011 report, Dr. Robert Guirguis, an attending osteopath and Boardcertified physiatrist, noted treating appellant since January 2009. Appellant was being treated for
lumbar radiculopathy secondary to an L5-S1 annular tear and extrusion as well as cervical
radiculopathy secondary to paracentral cervical disc herniation. Dr. Guirguis stated, “These
above injuries are functionally limiting [appellant’s] abilities and his overall activities of daily
living and hence, disabling. The current pain being treated is related to the industrial injury
dated March 1, 1997. Appellant’s current pain is not secondary to any preexisting conditions nor
are there any such conditions to my knowledge…. His work status is disabled.”
In a March 9, 2011 report, Dr. Harold Linde, an attending clinical psychologist, noted
Dr. Guirguis’ February 25, 2011 opinion that appellant’s L5-S1 annular tear and extrusion of his
cervical radiculopathy secondary to paricentral cervical disc herniation were the limiting factors
for him not being able to work. He advised that over the years appellant had made several
attempts to try and return to active employment through retraining and education, but these
attempts failed due to his chronic pain condition. Dr. Linde stated, “Therefore, it is my opinion
also that [appellant] is disabled from returning to active employment.”
On August 25, 2011 appellant participated in a prerecoupment hearing regarding the
May 20, 2010 preliminary overpayment determination. He testified that he never received a final
3

The record contains documents showing that appellant was paid $220,667.76 in compensation between
March 24, 2002 and April 10, 2010. The documents further show that, due to the March 20, 2002 wage-earning
capacity decision, he was only entitled to receive $85,829.73 for this period. The difference between these two
figures is the overpayment of $134,838.03.

3

decision with appeal rights regarding the proposed reduction of his compensation in 2002 based
on his ability to work as a customer-complaint clerk. Appellant claimed that he did not learn of
this reduction in his compensation until May 2010.4
In a November 8, 2011 decision, an OWCP hearing representative finalized OWCP’s
preliminary determination that appellant received a $134,838.03 overpayment of compensation.
He also finalized OWCP’s preliminary finding that appellant was at fault in creating the
overpayment, thereby precluding waiver of recovery. The hearing representative indicated that
the record clearly showed that the March 20, 2002 decision reducing appellant’s compensation
contained appeal rights and was mailed to his proper address.5
In a December 5, 2011 letter, appellant alleged that his work-related condition had
worsened and that he could not perform the constructed customer-complaint clerk position. He
requested that the March 20, 2002 wage-earning capacity decision be modified.
In a December 20, 2011 letter, OWCP advised appellant of the standards for modifying a
wage-earning capacity determination and afforded him 30 days to submit additional evidence.
Appellant submitted a number of medical documents, including several reports of
Dr. Guirguis. In a January 4, 2012 report, Dr. Guirguis diagnosed lumbalgia, lumbar facet
arthropathy, cervical radiculopathy, left arm radiculitis, cervical facet joint disease, muscle
spasm and bilateral sacroiliitis. He stated that appellant’s condition had worsened and he
reported increased pain associated with more myospasm in the cervical and lumbar regions as
well as increased generalized allodynia. Dr. Guirguis stated that appellant had reduced upper
extremity strength compared to previous examinations.
In December 27, 2011 and January 31, 2012 reports, Dr. Linde stated that on several
office visits in December 2011 and January 2012 appellant reported flare-ups of his lumbar and
cervical pain. He noted that appellant appeared depressed and anxious at a number of these
visits.
In a February 8, 2012 decision, OWCP denied modification of its March 20, 2002 wageearning capacity decision. It found that the evidence did not establish that appellant sustained a
material change in his condition, that he was retrained or vocationally rehabilitated or that the
original wage-earning capacity decision was erroneous. OWCP determined that the medical
evidence did not show that the injury-related condition had materially worsened.
LEGAL PRECEDENT -- ISSUE 1
A wage-earning capacity decision is a determination that, a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
4

Appellant advised that he paid a monthly mortgage of about $700.00 and received compensation of about
$475.00 every 28 days. The record shows that he actually was entitled to receive about $551.00 in compensation
each month, but that $75.00 was deducted each 28 days for court-ordered support payments.
5

The hearing representative indicated that he was unable to determine an equitable repayment schedule for the
overpayment.

4

wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.6 OWCP’s procedure manual provides that, “[i]f a
formal loss of wage-earning capacity decision has been issued, the rating should be left in place
unless appellant requests resumption of compensation for total wage loss. In this instance the
[claims examiner] will need to evaluate the request according to the customary criteria for
modifying a formal loss of wage-earning capacity.”7
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.8 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.9
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his wage-earning
capacity. If the actual earnings do not fairly and reasonably represent wage-earning capacity or
if the employee has no actual earnings, his wage-earning capacity is determined with due regard
to the nature of his injury, his degree of physical impairment, his usual employment, his age, his
qualifications for other employment, the availability of suitable employment and other factors
and circumstances which may affect his wage-earning capacity in his disabled condition.10
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP or to an OWCP wage-earning capacity specialist for selection of a position, listed in
the Department of Labor’s Dictionary of Occupational Titles or otherwise available in the open
labor market, that fits that employee’s capabilities with regard to his physical limitations,
education, age and prior experience. Once this selection is made, a determination of wage rate
and availability in the open labor market should be made through contact with the state
employment service or other applicable service. Finally, application of the principles set forth in
the Shadrick decision will result in the percentage of the employee’s loss of wage-earning
capacity.11
6

Katherine T. Kreger, 55 ECAB 633 (2004).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).
8

Stanley B. Plotkin, 51 ECAB 700 (2000).

9

Id.

10

See Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C. § 8115(a). Wage-earning capacity is a measure of the
employee’s ability to earn wages in the open labor market under normal employment conditions. The job selected
for determining wage-earning capacity must be a job reasonably available in the general labor market in the
commuting area in which the employee lives. Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB
409, 411 (1982).
11

See Dennis D. Owen, 44 ECAB 475, 479-80 (1993); Wilson L. Clow, Jr., 44 ECAB 157, 171-75 (1992);
Albert C. Shadrick, 5 ECAB 376 (1953). See also Federal (FECA) Procedure Manual, supra note 7, Chapter
2.814.8 (December 1993).

5

ANALYSIS -- ISSUE 1
OWCP accepted that on March 1, 1997 appellant sustained a lumbar strain, right
hamstring strain and herniated discs at C5-6 and L5-S1 when he stepped into a hole in a pallet.12
In a March 20, 2002 decision, it reduced his compensation effective March 24, 2002 based on its
determination that his wage-earning capacity was represented by the constructed position of
customer-complaint clerk. In a December 5, 2011 letter, appellant alleged that his work-related
condition had worsened and that he was no longer able to perform the constructed position of
customer-complaint clerk. He requested that the March 20, 2002 wage-earning capacity
determination be modified.
OWCP based appellant’s loss of wage-earning capacity on a determination that his wageearning capacity was represented by wages he could earn in the constructed position of
customer-complaint clerk. Appellant did not submit evidence showing that OWCP’s original
determination with regard to his wage-earning capacity was erroneous. His vocational
rehabilitation counselor determined that he was able to perform the position of customercomplaint clerk and that state employment services showed the position was available in
sufficient numbers so as to make it reasonably available within his commuting area.13 OWCP
properly relied on the opinion of the rehabilitation counselor that appellant was vocationally
capable of performing the customer-complaint clerk position. A review of the medical evidence,
including the reports of Dr. Dennison, an attending Board-certified anesthesiologist, reveals that
appellant was physically capable of performing the position.14 Appellant did not submit any
evidence or argument showing that he could not vocationally or physically perform the
customer-complaint clerk position.
OWCP considered the proper factors, such as availability of suitable employment and
appellant’s physical limitations, usual employment, age and employment qualifications, in
determining that the customer-complaint clerk position represented his wage-earning capacity.15
The weight of the evidence of record establishes that appellant had the requisite physical ability,
skill and experience to perform the customer-complaint clerk position and that such a position
was reasonably available within the general labor market of his commuting area. Therefore,
OWCP properly based his wage-earning capacity effective March 24, 2002 on the customercomplaint clerk position. For these reasons, appellant has not shown that OWCP’s original
determination with regard to his wage-earning capacity was erroneous.

12

OWCP previously accepted that appellant had a left ankle strain at work on June 12, 1995. It later accepted
that appellant had an adjustment disorder and psychogenic pain as a consequence of the March 1, 1997 injury.
13

The position of customer-complaint clerk was sedentary in nature and involved investigating and resolving
issues that customers had with merchandise and services. It required engaging in occasional lifting of up to 10
pounds and occasional reaching and allowed accommodation for taking breaks.
14

In a January 9, 2002 work restrictions form, Dr. Dennison stated that appellant could work 8 hours a day with
the limitations of no lifting over 20 pounds and 15-minute breaks twice per day with a lunch break. These
restrictions would allow appellant to perform the position of customer-complaint clerk.
15

See Clayton Varner, 37 ECAB 248, 256 (1985).

6

Appellant alleged that there was a material change in the nature and extent of his
employment-related condition. However, the medical evidence of record does not show such a
material change in his injury-related condition. The medical evidence does not contain a
rationalized medical opinion showing that an employment-related condition prevented appellant
from performing the customer-complaint clerk position or otherwise establish that OWCP
improperly determined his wage-earning capacity.16
In a February 25, 2011 report, Dr. Guirguis, an attending physician, indicated that
appellant was being treated for lumbar radiculopathy secondary to an L5-S1 annular tear and
extrusion as well as cervical radiculopathy secondary to paracentral cervical disc herniation. He
stated, “These above injuries are functionally limiting [appellant’s] abilities and his overall
activities of daily living and hence, disabling…. [Appellant’s] work status is disabled.”
However, Dr. Guirguis did not describe any objective worsening of appellant’s injury-related
condition at this time or explain why he could not perform the extremely limited duties of a
sedentary position like the consumer-complaint clerk position.
In a January 4, 2012 report, Dr. Guirguis diagnosed lumbalgia, lumbar facet arthropathy,
cervical radiculopathy, left arm radiculitis, cervical facet joint disease, muscle spasm and
bilateral sacroiliitis. He stated that appellant’s condition had worsened and that he reported
increased pain associated with more myospasm in the cervical and lumbar regions as well as
increased generalized allodynia. Dr. Guirguis essentially reported an increase in reported
symptoms, but he did not provide objective evidence of a material worsening in appellant’s
injury-related condition. He did not provide a clear opinion that the accepted work injuries
stemming from the March 1, 1997 accident or other work-related injuries contributed to
appellant’s condition at this time such that he could not work as a customer-complaint clerk.17
Moreover, appellant has not been retrained or otherwise vocationally rehabilitated such
that the customer-complaint clerk position would not be representative of his wage-earning
capacity.
For these reasons, the Board finds that appellant did not meet his burden of proof to
establish that modification of OWCP’s wage-earning capacity decision was warranted.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.

16

See Norman F. Bligh, 41 ECAB 230, 237-38 (1989).

17

Dr. Guirguis stated that appellant had reduced upper extremity strength compared to previous examinations, but
it is not clear that this was due to the injury-related condition or that such a diminishment of strength would have
prevented him from working in the sedentary position of a customer-complaint clerk. In reports dated March 9,
December 27, 2011 and January 31, 2012, Dr. Linde, an attending clinical psychologist, discussed appellant’s
emotional condition. He did not provide any indication that appellant suffered a material worsening of his accepted
emotional conditions, which would have prevented him from working as customer-complaint clerk.

7

LEGAL PRECEDENT -- ISSUE 2
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.18 Section 8129(a) of FECA provides, in pertinent part, “When an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.”19
Section 8116(a) of FECA provides that while an employee is receiving compensation or
if he has been paid a lump sum in commutation of installment payments until the expiration of
the period during which the installment payments would have continued, the employee may not
receive salary, pay or remuneration of any type from the United States, except in limited
specified instances.20
ANALYSIS -- ISSUE 2
OWCP’s March 20, 2002 decision properly reduced appellant’s compensation effective
March 24, 2002 based on a determination that his wage-earning capacity was represented by the
constructed position of customer-complaint clerk. The record documents that appellant was paid
$220,667.76 in compensation between March 24, 2002 and April 10, 2010. The evidence further
shows that, due to the March 20, 2002 wage-earning capacity decision, he was only entitled to
receive $85,829.73 for this period. The difference represents an overpayment of $134,838.03.
The record establishes that appellant received a $134,838.03 overpayment of compensation.
LEGAL PRECEDENT -- ISSUE 3
Section 8129(a) of FECA provides that where an overpayment of compensation has been
made “because of an error of fact or law,” adjustment shall be made by decreasing later
payments to which an individual is entitled.21 The only exception to this requirement is a
situation which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery
by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of this
subchapter or would be against equity and good conscience.”22 No waiver of payment is
possible if the claimant is not “without fault” in helping to create the overpayment.23

18

5 U.S.C. § 8102(a).

19

Id. at § 8129(a).

20

Id. at § 8116(a).

21

Id. at § 8129(a).

22

Id. at § 8129(b).

23

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

8

In determining whether an individual is not “without fault” or alternatively, “with fault,”
section 10.433(a) of Title 20 of the Code of Federal Regulations provides in relevant part:
“An individual is with fault in the creation of an overpayment who-(1) Made an incorrect statement as to a material fact which he or she knew
or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect….”24
Section 10.433(c) of OWCP’s regulations provide:
“Whether or not OWCP determines that an individual was at fault with respect to
the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those
circumstances and the individual’s capacity to realize that he or she is being
overpaid.”25
ANALYSIS -- ISSUE 3
OWCP found appellant at fault in the creation of the $134,838.03 overpayment because
he accepted payments which he knew or should have known to be incorrect. It properly
determined that he was at fault in the creation of the overpayment.
Appellant received $220,667.76 in compensation between March 24, 2002 and April 10,
2010, but was only was only entitled to receive $85,829.73 for this period. He claimed that he
never received a final decision with appeal rights regarding the proposed reduction of his
compensation in 2002 based on his ability to work as a customer-complaint clerk. Appellant
asserted that he did not learn of the reduction in his compensation until May 2010. However, the
record contains a March 20, 2002 final decision informing him of the specific details of the
reduction of his compensation effective March 24, 2002. The decision contained attached appeal
rights and was mailed to appellant’s address of record. In a March 26, 2002 letter, appellant
requested a hearing before an OWCP hearing representative to challenge OWCP’s decision to
reduce his compensation. In a November 1, 2002 decision, OWCP determined that appellant had
abandoned his request for a hearing. On appeal, appellant suggested that he was not mentally
competent to understand that he received an overpayment, but he did not present evidence to
support this assertion.
Appellant’s contention that he was not aware of the reduction of his compensation
effective March 24, 2002 is without merit. He received total disability compensation after
24

20 C.F.R. § 10.433(a).

25

Id. at § 10.433(c).

9

March 24, 2002 and knew or should have known that this was incorrect. OWCP made a mistake
by not reducing his compensation in accordance with its March 20, 2002 decision. Even though
it may have been negligent in continuing to issue wage loss for total disability after it reduced his
compensation due to a wage-earning capacity determination, this does not excuse his acceptance
of such checks which he knew or should have been expected to know were incorrect.26 Given
the extremely large amount of compensation appellant received to which he was not entitled, as
well the lengthy period he received these payments, he accepted payments between March 24,
2002 and April 10, 2010, which he knew or should have known were incorrect. Because he was
at fault in the creation of the $134,838.03 overpayment, OWCP properly determined that he
would not be entitled to waiver of recovery of the overpayment.27
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that
modification of OWCP’s March 20, 2002 wage-earning capacity decision was warranted. The
Board further finds that he received a $134,838.03 overpayment of compensation and that he was
at fault in the creation of the overpayment, thereby precluding waiver of recovery of the
overpayment.

26

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

27

See supra notes 22 and 23.

10

ORDER
IT IS HEREBY ORDERED THAT the February 8, 2012 and November 8, 2011
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 5, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

